DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1-2 and 16, the previous §112(b) rejections directed to the claims are withdrawn.	
In view of the amendments to Claims 1-2 and 16 and cancellation of Claims 3-4, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. US 2007/0068605 (Statnikov).
In regards to Claims 1 and 4, Statnikov teaches a method of improving and strengthening the performance of metal and protecting the metal against degradation and suppression by controlling an ultrasonic process (Abstract), wherein it is known in the art to utilize steel substrates with additions of manganese (¶303), wherein it is known in the art to utilize MnSi steels and the like (¶385) for pipe metals (¶311, Figs. 1-2 and 5-6), wherein ultrasonic impact is utilized in the movement of an oscillating system under elastic recovering force caused by the rebound of the oscillating system off of a treated surface, and ultrasonic oscillations of the oscillating system end connected to an indenter (¶497, Figs. 34-35), wherein the frequency of oscillating movement, pressing force F, impulse Pimp, amongst others (¶513) and in an embodiment, the ultrasonic oscillation amplitude is 30 µm, the treatment speed is 1.2 sec/cm per 2 passes, with a frequency of 27 kHz (¶603) – corresponding to a method of hardening an article of manganese steel, which comprises applying an ultrasonic impact treatment of the article, the ultrasonic impact treatment corresponding to operational parameters, the operational parameters comprising an operating ultrasonic frequency from 19-27 kHz, oscillation amplitude, treatment travel speed, each of the operational parameters being independently controllable (instant Claim 1).  Also, Statnikov teaches that ultrasonic oscillation with a frequency may be varied from 27 kHz as high as 80 kHz (¶518) – which overlaps at the frequency of 27 kHz with the claimed range of 19-27 kHz (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  

In regards to Claim 2, Statnikov teaches that indenter sizes, along with pressure and ultrasonic oscillations, results in favorable results of high compressive stresses, stress concentration reduction (¶593) and protection of mesostructure (¶595).  Statnikov also teaches that the indenter may be a diamond pyramid (¶287) or having the dimensions of 6.35x25 mm (¶607) or 5x17 mm (¶609) – corresponding to the operational parameters further comprising at least one of an indenter diameter and custom shape geometry (instant Claim 2).

In regards to Claim 5, Statnikov teaches that it is known that with increasing strength from metal deformation, hardness improves simultaneously (¶348), and that an ultrasonic impact tool is affected by impact action of the deforming element that receives the energy from the ultrasonically oscillating transducer, providing significant surface microhardness, residual compressive stresses and sliding friction resistance (¶368). Statnikov teaches that as a result, a material is formed on a surface with new properties resulted from structural changes (¶368) – corresponding to the surface being plastically deformed resulting in densification of the manganese steel, the densification increasing hardness and depth of a surface layer of the manganese steel (instant Claim 5).

In regards to Claims 16-20, Statnikov teaches a method of improving and strengthening the performance of metal and protecting the metal against degradation and suppression by controlling an ultrasonic process (Abstract), wherein it is known in the art to utilize steel substrates with additions of manganese (¶303), wherein it is known in the art to utilize MnSi steels and the like (¶385) for pipe metals (¶311, Figs. 1-2 and 5-6), wherein ultrasonic impact is utilized in the movement of an oscillating system under elastic recovering force caused by the rebound of the oscillating system off of a treated surface, and ultrasonic oscillations of the oscillating system end connected to an indenter (¶497, Figs. 34-35), wherein the frequency of oscillating movement, pressing force F, impulse Pimp, amongst others (¶513) and in an embodiment, the ultrasonic oscillation amplitude is 30 µm, the treatment speed is 1.2 sec/cm per 2 passes, with a frequency of 27 kHz (¶603).  Also, Statnikov teaches that ultrasonic oscillation with a frequency may be varied from 27 kHz as high as 80 kHz (¶518) – which overlaps at the frequency of 27 kHz with the claimed range of 19-27 kHz (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  
Statnikov also teaches that the indenter may be a diamond pyramid (¶287) or having the dimensions of 6.35x25 mm (¶607) or 5x17 mm (¶609), and that it is known that with increasing strength from metal deformation, hardness improves simultaneously (¶348), and that an ultrasonic impact tool is effected by impact action of the deforming element that receives the energy from the ultrasonically oscillating transducer, providing significant surface microhardness, residual compressive stresses and sliding friction resistance (¶368), wherein compressive stresses of a substantial level, stress concentration reduction, ultrasonic plastic deformation, and structural modification of the treated material in a stress concentration area, wherein conditions of ultrasonic oscillations, pressure, and indenter size ensure protection of the mesostructure (Claim 40) – corresponding to a method of pre-hardening a workpiece, the method comprising: providing the workpiece. the workpiece comprised of manganese steel; providing an ultrasonic impact device, the ultrasonic impact device including a transducer to produce ultrasonic waves and a indenter configured to transfer the ultrasonic waves to the workpiece; selecting operational parameters of an ultrasonic impact device to achieve a desired physical characteristic of a surface layer of the workpiece, the operational parameters comprise at least one of an operating an operating ultrasonic frequency from 19-27 kHz, oscillation amplitude, treatment travel speed, the operational parameters further comprising at least one of an indenter diameter and custom shape geometry, each of the operational parameters being independently controllable; and using the ultrasonic impact device to apply an ultrasonic impact treatment to the surface of the workpiece, the ultrasonic impact treatment corresponding to the selected parameters (instant Claim 16), wherein the ultrasonic impact device converts electrical energy at ultrasonic frequencies into mechanical energy (instant Claim 17), wherein the ultrasonic frequencies and mechanical energy are determined by the selected operation parameters (instant Claim 18), where the mechanical energy is focused at the surface of the workpiece imparting residual compressive stress (instant Claim 19), wherein ultrasonic impact treatment is configured to harden the manganese steel and reduce wear of a surface layer (instant Claim 20).

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as amended, in particular that the amended independent Claims 1 and 16 specify an operating ultrasonic frequency with a range of 19 to 27 kHz, but Statnikov discloses a frequency that is outside the range now claimed (Applicant’s Arguments, Pages 7-8).  
In regards to Applicant’s Arguments, Examiner notes that in view of the new prior art rejections set forth above, Applicant’s arguments are rendered moot.  In particular, as set forth above Statnikov teaches in an embodiment, the ultrasonic oscillation amplitude is 30 µm, the treatment speed is 1.2 sec/cm per 2 passes, with a frequency of 27 kHz (¶603) – corresponding to the oscillation frequency range of 19-27 kHz.  Also, Statnikov teaches that ultrasonic oscillation with a frequency may be varied from 27 kHz as high as 80 kHz (¶518) – which overlaps at the frequency of 27 kHz with the claimed range of 19-27 kHz (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.  Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  
Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 

/Daniel J. Schleis/            Primary Examiner, Art Unit 1784